Citation Nr: 1730009	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  13-19 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a skin condition.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to July 1986, and from December 2000 to May 2002.  The Veteran also served in the Army National Guard from June 1987 to December 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska.

The Veteran testified at a local hearing conducted by a Decision Review Officer (DRO) in February 2014.  In January 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  Transcripts of these hearings are associated with the evidentiary record.

This matter was remanded by the Board in May 2015.  The Board requested a VHA expert medical opinion in February 2017, which was obtained in April 2017.


FINDINGS OF FACT

1.  It has not been established by clear and unmistakable evidence that the Veteran had a skin condition prior to his first period of active duty service.

2.  There is an approximate balance of positive and negative evidence as to whether the Veteran's current skin condition is related to his military service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, a skin condition was incurred in active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).

The burden of proof is on VA to rebut the presumption by producing clear and unmistakable evidence that a disability existed prior to service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The determination of whether there is clear and unmistakable evidence that a defect, infirmity, or disorder existed prior to service should be based on "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Analysis

The first element for service connection under Shedden is met.  The evidence of record contains diagnoses of skin conditions including photosensitivity dermatitis, acne rosacea, seborrheic dermatitis, and photosensitivity polymorphic light eruption.  See, e.g., September 2015 VA examination report.

The evidence of record includes private treatment records which indicate the Veteran experienced photosensitivity since childhood.  These notes indicate that after being in the sun for a long period of time, the Veteran would get red and sunburn easily.  See, e.g., October 2002 Dr. R.M.F. letter; May 2002 Nova Psychiatric Services treatment note; July 2000 Dr. R.M.F. treatment note; May 2000 Dr. R.M.F. consultation note.  Dr. R.M.F. diagnosed this photosensitivity since childhood as classic polymorphic light eruption.  See October 2002 letter.

Upon the February 1983 enlistment Report of Medical History, the Veteran denied a history of skin diseases.  Upon the February 1983 enlistment examination, the Veteran's skin was marked as normal, and no defects or diagnoses were noted by the examiner.  Later service treatment records indicate the Veteran may have experienced a heat injury, such as heat stroke, prior to service.  See, e.g., May 1986 separation Report of Medical History.  However, these records have not indicated a skin condition related to any such heat injury prior to service, and the Veteran has consistently stated that although he has fair skin, he did not experience a skin condition prior to his entrance to active duty service.  See, e.g., January 2015 videoconference hearing testimony; February 2014 DRO hearing testimony; see also October 2012 formal claim (skin condition began in July 1984).

Upon VA examination in September 2015, the VA examiner noted the May 2000 dermatology consultation and October 2002 letter from Dr. R.F.M. indicating the Veteran was having an issue with photosensitivity dermatitis and polymorphic light eruption since childhood.  The September 2015 VA examiner opined that based on this documentation, this condition "would likely have existed prior to 1983."  The examiner stated that all available documents show the Veteran's skin condition was noted prior to service.

However, in an April 2017 VHA opinion, Dr. K.K.B., a VA dermatologist, noted the first documented complaint of record of a "skin allergy" was in March 1996, years following the Veteran's initial normal history and physical examination in February 1983.  She noted subsequent treatment for a skin reaction to sunlight, but stated none existed prior to the Veteran's entrance into active military service in September 1983.

Because no skin condition was noted upon the Veteran's February 1983 enlistment examination, and as Dr. K.K.B. disagrees with the September 2015 VA examiner as to whether the medical evidence of record indicates the Veteran had a skin condition prior to his entrance to active duty service, the Board finds that there is not clear and unmistakable evidence of record to establish that the Veteran had a preexisting skin condition when he entered active duty service in 1983, and accordingly, the presumption of soundness applies.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

Regarding the second element under Shedden, an in-service incurrence or aggravation of a disease or injury, the Veteran contends that during his first period of active duty service he was prescribed synthetic antibiotics such as tetracycline which caused photosensitivity and resulted in a skin condition on his face.  The Veteran further contends that he was ordered to use sunscreen while at Fort Campbell, with threats of non-judicial punishments if he did not obey such orders, and that the sunscreen caused layers of dead skin on his face.  See, e.g., January 2015 videoconference hearing testimony; February 2014 DRO hearing testimony; June 2013 Veteran statement; September 2002 Veteran statement.  

The service treatment records from the Veteran's first period of active duty service do not include any complaints, treatment, or diagnoses of a skin condition, or indications of adverse reactions of the skin to prescribed medications or sunscreen.  However, service treatment records do reflect the Veteran was prescribed tetracycline in September 1984.  Further, a July 1987 treatment note from Dr. E.L.R., less than a year following the Veteran's separation from active duty service, indicates seborrheic eczema was diagnosed, and he prescribed topical lotion and topical and oral antibiotics.  

The Veteran is competent to discuss observed physical symptoms, such as flushing, redness, and peeling of the skin of his face.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds that the Veteran's assertions are credible.  The Board has no reason to doubt the Veteran's assertions that he experienced such symptoms during his active duty service.

Further, January 2015 letter opinions from the Veteran's treating primary care physician and dermatologist noted the use of tetracycline and tetracycline derivatives carries a known risk related to solar sensitivity and dermatitis.  The April 2017 opinion from Dr. K.K.B. noted sunscreens are capable of producing skin rashes such as irritant dermatitis and allergic contact dermatitis.

Accordingly, given the totality of the evidence and the Veteran's consistent statements of record, the Board finds the Veteran's reports of experiencing a skin reaction during his first period of active duty service are credible.  The Board therefore affords the Veteran the benefit of the reasonable doubt, and finds that he did experience symptoms of a skin condition on his face during his first period of active duty service.  Accordingly, the Board finds the second element under Shedden has been met.
As to the third Shedden element, the Veteran contends that his current skin condition is a continuation of the chronic skin sensitivity and problems he first experienced during his active duty service.  See, e.g., January 2015 videoconference hearing testimony; February 2014 DRO hearing testimony.

In a January 2015 letter opinion, Dr. M.V.A., the Veteran's treating primary care physician, noted the Veteran's report that he had several courses of tetracycline derivatives in the 1980s and 1990s, during which he consistently had solar sensitivity and general malaise, weakness, nausea, diarrhea, and elevated temperatures on several occasions.  He noted the Veteran's report of a similar adverse reaction in 2000, and that most recently the Veteran continues to suffer from a similar syndrome of skin sensitivity and systemic symptomatology when exposed to any kind of heat or sunlight lasting for even less than five minutes.  Dr. M.V.A. noted the Veteran has also tried multiple sunscreens, but has been sensitive to and not protected by them.  Dr. M.V.A. opined that it is as likely as not that the Veteran's chronic skin condition has been related to these treatments during his military service, because the use of tetracycline for various infections carries a known specific risk related to solar sensitivity and dermatitis.  Dr. M.V.A. opined it is as likely as not the result of the Veteran's repeated exposure to that medication that he suffers now from an ongoing and lifelong dermatologic condition.  Dr. M.V.A. concluded, "In summary, it is my opinion that his ongoing skin and solar sensitivity have been provoked and aggravated by his prior exposure while on active military service.  Repeated use of tetracycline derivatives in this setting would seem to have not been in his best interest and that his ongoing condition is a direct result of that exposure."

In a January 2015 letter opinion, Dr. R.S.W.B., the Veteran's treating dermatologist, noted the Veteran was seen in consultation for evaluation of a fairly extensive popular erythema and scaling over his face.  Dr. R.S.W.B. stated that according to the Veteran's medical records and personal history, he has had a similar reaction, being especially exacerbated by sunlight, dating back to 1985 when it was initiated by contact to a sunscreen agent while on active duty.  Also of note was the fact that during active duty the Veteran was prescribed a variety of tetracycline derivatives, including doxycycline which was last given in 2000.  Dr. R.S.W.B. noted the Veteran experienced a severe reaction in the sun with the appearance of a deep redness in the face.  Dr. R.S.W.B. opined that this condition is as likely as not a result, either entirely or largely due to, the administration by the military medical staff of doxycycline and other tetracycline derivatives.  He noted it is an established medical fact that some individuals have adverse effects to these medications when exposed to the sun.  Dr. R.S.W.B. concluded, "In summary, a review of [the Veteran's] medical records, as well as[] the present clinical findings, would confirm the medical opinion that it is very likely that he is overly sensitive to exposure to relatively innocuous chemicals, as well as direct ultra-violet light from the sun, and that this condition has become worse over time following its first occurrence while he was on active duty."

In an April 2017 opinion, Dr. K.K.B., a VA dermatologist, noted the Veteran's first documented complaint of a "skin allergy" was in March 1996, and that there is no record of treatment for a skin condition during either of the Veteran's periods of active duty.  Dr. K.K.B. stated the medical evidence of record failed to demonstrate any exacerbations of the Veteran's skin condition while in service.  She further noted the Veteran's reports that the sunscreen provided in service killed layers of skin on his face, and stated that although documentation in the record did not support this claim, for purposes of the opinion she accepted the Veteran's statements as true.  Dr. K.K.B. noted that sunscreens are capable of producing skin rashes such as irritant dermatitis and allergic contact dermatitis.  She stated this may or may not explain the reaction that the Veteran described.  She also noted that doxycycline has been associated with phototoxic reactions in a percentage of patients.  However, Dr. K.K.B. opined that there is no evidence in medical literature to support a persistent skin disorder following exposure to doxycycline or application of sunscreen.  Accordingly, Dr. K.K.B. opined that it is less likely as not that the Veteran's diagnoses of polymorphic light eruption, acne rosacea, and seborrheic dermatitis were worsened beyond their natural progression.  She noted that the natural progression of these diagnoses includes exacerbations and remissions in their very existence, as opposed to being due to sun exposure, medications, or sunscreen that the Veteran may have received during military service.

Again, the Veteran is competent to discuss observed physical symptoms, such redness, peeling, and scaling on his face.  See Layno, 6 Vet. App. 465 (1994).  The Board finds that the Veteran's assertions are credible.  The Board has no reason to doubt the Veteran's assertions that he has continued to experience such skin symptoms on his face since his first period of active duty service.

The Board finds that although Dr. M.V.A.'s opinion is generally supportive of the Veteran's claim, it appears to be based solely upon the Veteran's reports without a review of the evidence of record, and Dr. M.V.A. opined only regarding a general skin condition, and not a specific diagnosis.  Accordingly, the Board affords his opinion less weight of probative value.  

Both Dr. R.S.W.B. and Dr. K.K.B. are practicing dermatologists, and their opinions indicate they have reviewed the Veteran's pertinent medical history.  Although Dr. K.K.B. opined that the Veteran's skin diagnoses were not aggravated beyond their normal progression during the Veteran's service, she did not opine as to the onset of the Veteran's current skin diagnoses, beyond noting the first documented complaint in 1996, and finding that they did not exist prior to 1983.  Dr. R.S.W.B. opined that the Veteran's skin diagnoses began in 1985 during the Veteran's active duty service related to sunscreen use, and provided a positive opinion with a supporting rationale indicating the Veteran's current skin diagnoses are a continuation of the Veteran's skin conditions during active duty service. 

Accordingly, the Board finds the evidence for and the evidence against the Veteran's claim is at least in relative equipoise, and so the Board affords the Veteran the benefit of the reasonable doubt, and finds there is medical evidence of record establishing a link between the Veteran's skin conditions of the face in service and his currently diagnosed skin conditions.  Accordingly, the Board finds that a grant of service connection is warranted for a skin condition. 

ORDER

Entitlement to service connection for a skin condition is granted.






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


